In an action, inter alia, for a judgment declaring that the plaintiff is the holder of certain unsold shares of the defendant 515 Avenue I Tenants Corp., with the right to sublet its apartments without condition, the plaintiff appeals, as limited by its brief and a stipulation dated December 9, 2007, from so much of an order of the Supreme Court, Kings County (Johnson, J.), dated May 15, 2006, as, upon granting the defendants’ motion, inter alia, to vacate any stay of a prior order of the same court dated January 26, 2006, directed it to pay certain maintenance and sublet fees and declined to condition the payment thereof on being permitted to sublet its units without the consent of the board of directors.
Ordered that the order is affirmed insofar as appealed from, with costs.
In light of this Court’s determination of the prior appeal in this matter (see 515 Ave. I Corp. v 515 Ave. I Tenants Corp., 44 AD3d 707 [2007]), the Supreme Court properly declined to condition its order on the plaintiff being permitted to continue to sublet its cooperative apartments without the consent of the board of directors.
The plaintiff’s remaining contentions are without merit. Frudenti, P.J., Fisher, Miller and Balkin, JJ., concur.